Citation Nr: 1040875	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-17 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of fractures of 
both hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 
1990.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in November 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) which, 
in part, denied service connection for residuals of fractures of 
both hands.  

The Veteran presented testimony before a Decision Review Officer 
(DRO) at the RO in July 2007.  A transcript of that hearing is 
associated with the claims file. 


FINDING OF FACT

Although the Veteran sustained fractured hands in service, such 
condition resolved and a chronic disability was not first 
manifest within one year following service; the most probative 
medical opinion to address the etiology of the claimed residuals 
of fractures of both hands weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for residuals of fractures of 
both hands have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of the 
Case, when issued following a notice letter, satisfies the due 
process and notification requirements for an adjudicative 
decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

In this case, the RO provided notice to the Veteran in a May 2006 
letter that explained what information and evidence was needed to 
substantiate a claim for service connection as well as what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  The 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The November 2006 RO rating decision reflects the 
initial adjudication of the claim followed the issuance of the 
May 2006 letter.  Accordingly, no further development is required 
with respect to the duty to notify.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
Veteran's claim.  The RO has either obtained, or made sufficient 
efforts to obtain, records corresponding to all treatment 
described by the Veteran.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the Veteran's November 2008 VA examination.  Also of 
record and considered in connection with the appeal are the 
various written statements provided by the Veteran and by his 
representative.  The Board finds that no additional RO action to 
further develop the record on the claim is required here.  
Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Service Connection

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, 
such as arthritis, if manifest to a compensable degree within one 
year after discharge from service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.§§ 3.307, 3.309.

In this case, the Veteran asserts that he has current residuals 
of fractures of both hands that are related to his active 
service.  However, considering the record, to include statements 
made by the Veteran, the Board finds that the criteria for 
service connection have not been met.

The Veteran's service treatment records reflect that he injured 
his hands in a motor vehicle accident in June 1987.  He fractured 
his left fifth finger and his second right metatacarsal.  The 
diagnosis was bilateral hand fracture.  The report of June 1990 
separation examination was negative for findings or assessments 
of any current hand problems but did note that the Veteran had 
broken his fingers in a motor vehicle accident.  

The post-service evidence includes an April 2007 VA psychiatry 
note, which  reported a past medical history significant for a 
compound fracture of both arms and right hand in an earlier car 
accident.  The diagnosis was dysthesias of the right hand, left 
arm and hand, some related to local trauma.

In April 2007, the Veteran presented with complaints of right 
hand numbness and decreased grip strength worsening over the last 
2 years.

The Veteran underwent a VA examination in November 2008.  The 
examiner noted the 1987 motor vehicle accident, which resulted in 
a fracture of the left 5th prox phalanx and right 2nd metatcarpal 
with pinning.  The Veteran complained of numbness throughout his 
right hand, with poor strength such that it was hard for him to 
squeeze things.  He used a splint and received injections.  He 
indicated a 5-year history of such problems.

On examination, there was electrodiagnostic evidence for moderate 
ulnar neuropathy at the right elbow and mild bilateral median 
neuropathies of the wrists.  X-rays of the right hand 
demonstrated no evidence of fracture or dislocation or radiopaque 
foreign body or calcification.  Examination of the left hand 
revealed minimal degenerative change at the distal 
interphalangeal joints and joint space narrowing of the 
radiocarpal joint but no acute fracture, dislocation or 
radiopaque foreign body.  The diagnosis was left 5th prox phalanx 
and fracture of his right metatcarpal fractures which were healed 
with no functional impairments.  The Veteran's current symptoms 
were due to his peripheral neuropathy which was not related to 
his 2 prior documented fractures.

After carefully considering the pertinent evidence, to include 
the Veteran's assertions, the Board finds that the preponderance 
of the evidence weighs against the claim.

Given the normal objective findings at the separation 
examination, the Board finds that in-service hand problems were 
acute and transitory, having resolved without residual prior to 
separation.  Additionally, the November 2008 examiner 
specifically noted that the Veteran's left 5th proximal phalanx 
and fracture of his right metatcarpal fractures were healed with 
no functional impairments.

The Board acknowledges that the absence of in-service 
demonstration of chronic bilateral hand disability does not 
itself preclude a grant of service connection.  Here, however, 
the post-service record does not demonstrate that any current 
bilateral hand disability is related to active service.  

Indeed, while the Veteran has a current diagnosis of minimal 
degenerative change at the distal interphalangeal joints and 
joint space narrowing of the radiocarpal joint, the earliest 
evidence of a bilateral hand disability was in April 2007, almost 
17 years after the Veteran's discharge from service.  Clearly, 
such time period is beyond the presumptive period for 
establishing service connection for arthritis as a chronic 
disease associated with the Veteran's period of active service.  

The Board notes that the April 2007 psychiatry note reported a 
past medical history of dysthesias of the right hand, left arm 
and hand, some related to local trauma.  The psychiatry note 
could possibly be construed to suggest that there is a link 
between the Veteran's current bilateral hand condition and motor 
vehicle accident sustained in service.  However, the Board notes 
that the VA psychiatrist was commenting specifically on the 
Veteran's service connected posttraumatic stress disorder (PTSD) 
and was merely noting the Veteran's past medical history.  In 
contrast, the November 2008 VA examiner had the benefit of a 
review of the Veteran's claims file, and provided a detailed 
opinion which addressed the timing of the Veteran's symptoms and 
provided a rationale for his conclusions which specifically 
addressed the claimed residuals of bilateral hand fractures 
disability.  For these reasons the Board finds the November 2008 
VA examiner's opinion to be the more probative on the question of 
nexus.  In so deciding, the Board notes that it may favor the 
opinion of one competent medical professional over that of 
another so long as an adequate statement of reasons and bases is 
provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An 
evaluation of the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

There is no other competent evidence or opinion even suggesting 
that there exists a medical nexus between a current bilateral 
hand disability and the Veteran's military service.  In fact, the 
most probative medical opinion specifically addressing the 
etiology of the current bilateral hand disability weighs against 
the claim.  As indicated above, the November 2008 VA examiner 
opined that the Veteran's current symptoms were due to his 
peripheral neuropathy which was not related to his 2 prior 
documented fractures.  None of the competent medical evidence 
currently of record refutes this conclusion, and the Veteran has 
not presented or identified any such existing medical evidence or 
opinion.  

In addition to the clinical evidence noted above, in adjudicating 
this claim, the Board has considered the Veteran's assertions.  
While the Veteran is competent to report symptoms in service and 
there is evidence of complaints at that time, the Veteran's April 
2007 separation examination shows that his hands were clinically 
normal.  Moreover, in the post-service records dated in 2007, and 
his examination in 2008, he reported only a 2 and 5-year history 
of hand symptoms, respectively.  For these reasons, the Veteran's 
testimony as to continuous hand pain since service is not found 
to be credible, as it is outweighed by the medical evidence at 
discharge and by his own post-service statements as given to 
treatment providers.  Furthermore, he did not raise a claim of 
service connection for a hand disorder until 2006, over 15 years 
after discharge.  If he had been experiencing continuous 
symptoms, it is reasonable to expect that he would have filed a 
claim sooner. 

The Veteran himself believes his current bilateral hand symptoms 
are related to service.  In this regard, the Board acknowledges 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which 
it was held a lay person may speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg.  Here, 
however, the question of causation extends beyond an immediately 
observable cause-and-effect relationship and, as such, the 
Veteran is not competent to address etiology in the present case.

In sum, the Board finds that service connection for residuals of 
fractures of both hands must be denied.  In reaching these 
conclusions, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER


Entitlement to service connection for residuals of fractures of 
both hands is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


